Case 1:18-cr-00083-TSE Document 314-3 Filed 02/15/19 Page 1 of 13 PageID# 6887




                       EXHIBIT C
Case 1:18-cr-00083-TSE Document 314-3 Filed 02/15/19 Page 2 of 13 PageID# 6888




                                                                                    GOVERNMENT
                                                                                      EXHIBIT
                                                                                 U.S. v. MANAFORT, 1:18-cr-83 (T.S.E.)



                                                                                           73B
                                  Case 1:18-cr-00083-TSE Document 314-3 Filed 02/15/19 Page 3 of 13 PageID# 6889
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2011
                                                                                                      Beneficial Owner                      Authorized Signers
              Account Name, Financial Institution   Maximum                                        Listed on Bank Account                 Listed on Bank Account
         Item       and Account Number            Account Value                                          Application                            Application
            7     Peranova Holdings Limited                             $       4,436,680.04 Richard Gates                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/15/08)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

            8     Peranova Holdings Limited*                            $               23.84 Richard Gates                              Eleni Chrysostomides
                  Bank of Cyprus                                                              Konstantin Kilimnik (As of 1/15/08)        Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

            9     Serangon Holdings Limited                             $            2,831.57 Richard Gates                              Eleni Chrysostomides
                  Bank of Cyprus                                                              Konstantin Kilimnik (As of 1/21/13)        Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

           10     Yiakora Ventures Limited                              $         504,807.56 Paul Manafort                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

                        AGGREGATE MAXIMUM VALUE: $                             8,381,798.75




*The maximum account value was converted from Euro to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                  Case 1:18-cr-00083-TSE Document 314-3 Filed 02/15/19 Page 4 of 13 PageID# 6890
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2012
                                                                                                      Beneficial Owner                      Authorized Signers
              Account Name, Financial Institution   Maximum                                        Listed on Bank Account                 Listed on Bank Account
         Item       and Account Number            Account Value                                          Application                            Application
            1     Actinet Trading Limited                               $         999,987.00 Paul Manafort                               Paul Manafort
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Richard Gates

                                                                                                                                         Eleni Chrysostomides
                                                                                                                                         Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides

            2     Actinet Trading Limited*                              $       3,416,880.00 Paul Manafort                               Paul Manafort
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Richard Gates

                                                                                                                                         Eleni Chrysostomides
                                                                                                                                         Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides

            3     Black Sea View Limited                                $       2,519,316.94 Richard Gates                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

            4     Black Sea View Limited*                               $       1,927,720.00 Richard Gates                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou


                                                                                                                                                        GOVERNMENT
                                                                                                                                                          EXHIBIT
                                                                                                                                                     U.S. v. MANAFORT, 1:18-cr-83 (T.S.E.)



                                                                                                                                                               73C
*The maximum account value was converted from Euro to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                  Case 1:18-cr-00083-TSE Document 314-3 Filed 02/15/19 Page 5 of 13 PageID# 6891
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2012
                                                                                                      Beneficial Owner                      Authorized Signers
              Account Name, Financial Institution   Maximum                                        Listed on Bank Account                 Listed on Bank Account
         Item       and Account Number            Account Value                                          Application                            Application
            5     Bletilla Ventures Limited                             $       5,000,000.00 Paul Manafort                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides

            6     Bletilla Ventures Limited*                            $       1,849,860.00 Paul Manafort                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides

            7     Global Highway Limited                                $         531,852.76 Richard Gates                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/15/08)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

            8     Leviathan Advisors Limited                            $              738.45 Richard Gates                              Eleni Chrysostomides
                  Bank of Cyprus                                                              Konstantin Kilimnik (As of 1/15/08)        Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

            9     Leviathan Advisors Limited*                           $          66,053.30 Richard Gates                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/15/08)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

           10     LOAV Advisors Limited                                 $            5,679.02 Richard Gates                              Eleni Chrysostomides
                  Bank of Cyprus                                                              Paul Manafort                              Chrystalla Pitsilli Dekatris
                                                                                              Konstantin Kilimnik (As of 1/21/13)        Georgoula Mavrides
                                                                                                                                         Myrianthi Christou




*The maximum account value was converted from Euro to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                  Case 1:18-cr-00083-TSE Document 314-3 Filed 02/15/19 Page 6 of 13 PageID# 6892
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2012
                                                                                                      Beneficial Owner                      Authorized Signers
              Account Name, Financial Institution   Maximum                                        Listed on Bank Account                 Listed on Bank Account
         Item       and Account Number            Account Value                                          Application                            Application
           11     Lucicle Consultants Limited                           $       1,530,903.16 Richard Gates                               Paul Manafort
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Richard Gates

                                                                                                                                         Eleni Chrysostomides
                                                                                                                                         Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides

           12     Lucicle Consultants Limited*                          $       4,183,590.00 Richard Gates                               Paul Manafort
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Richard Gates

                                                                                                                                         Eleni Chrysostomides
                                                                                                                                         Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides

           13     Olivenia Trading Limited*                             $                 3.28 Richard Gates                             Eleni Chrysostomides
                  Bank of Cyprus                                                               Konstantin Kilimnik (As of 1/21/13)       Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides

           14     Olivenia Trading Limited                              $         740,362.98 Richard Gates                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides




*The maximum account value was converted from Euro to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
Case 1:18-cr-00083-TSE Document 314-3 Filed 02/15/19 Page 7 of 13 PageID# 6893
                                 Case 1:18-cr-00083-TSE Document 314-3 Filed 02/15/19 Page 8 of 13 PageID# 6894
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2013
                                                                                                     Beneficial Owner                     Authorized Signers
              Account Name, Financial Institution   Maximum                                       Listed on Bank Account                Listed on Bank Account
         Item       and Account Number            Account Value                                         Application                           Application
            1    Actinet Trading Limited                               $           87,728.03 Paul Manafort                              Paul Manafort
                 Bank of Cyprus                                                              Konstantin Kilimnik (As of 1/21/13)        Richard Gates

                                                                                                                                        Eleni Chrysostomides
                                                                                                                                        Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

            2    Actinet Trading Limited*                              $         196,511.00 Paul Manafort                               Paul Manafort
                 Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Richard Gates

                                                                                                                                        Eleni Chrysostomides
                                                                                                                                        Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

            3    Actinet Trading Limited                               $          87,458.48 Richard Gates                               Eleni Chrysostomides
                 Hellenic Bank                                                              Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

            4    Actinet Trading Limited*                              $         202,277.00 Richard Gates                               Eleni Chrysostomides
                 Hellenic Bank                                                              Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

                                                                                                                                                     GOVERNMENT
                                                                                                                                                       EXHIBIT
                                                                                                                                                  U.S. v. MANAFORT, 1:18-cr-83 (T.S.E.)



                                                                                                                                                           73D
*The maximum account value was converted from Euro and GBP to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                 Case 1:18-cr-00083-TSE Document 314-3 Filed 02/15/19 Page 9 of 13 PageID# 6895
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2013
                                                                                                     Beneficial Owner                     Authorized Signers
              Account Name, Financial Institution   Maximum                                       Listed on Bank Account                Listed on Bank Account
         Item       and Account Number            Account Value                                         Application                           Application
            5    Bletilla Ventures Limited                             $       1,568,530.54 Paul Manafort                               Eleni Chrysostomides
                 Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

            6    Bletilla Ventures Limited*                            $         276,703.00 Paul Manafort                               Eleni Chrysostomides
                 Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

            7    Bletilla Ventures Limited                             $         833,349.39 Richard Gates                               Eleni Chrysostomides
                 Hellenic Bank                                                              Konstantin Kilimnik                         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

            8    Bletilla Ventures Limited*                            $         278,614.00 Richard Gates                               Eleni Chrysostomides
                 Hellenic Bank                                                              Konstantin Kilimnik                         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

            9    LOAV Advisors Limited                                 $            5,292.42 Richard Gates                              Eleni Chrysostomides
                 Bank of Cyprus                                                              Paul Manafort                              Chrystalla Pitsilli Dekatris
                                                                                             Konstantin Kilimnik (As of 1/21/13)        Georgoula Mavrides
                                                                                                                                        Myrianthi Christou




*The maximum account value was converted from Euro and GBP to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                 Case 1:18-cr-00083-TSE Document 314-3 Filed 02/15/19 Page 10 of 13 PageID# 6896
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2013
                                                                                                     Beneficial Owner                     Authorized Signers
              Account Name, Financial Institution   Maximum                                       Listed on Bank Account                Listed on Bank Account
         Item       and Account Number            Account Value                                         Application                           Application
           10    Lucicle Consultants Limited                           $         167,664.80 Richard Gates                               Paul Manafort
                 Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Richard Gates

                                                                                                                                        Eleni Chrysostomides
                                                                                                                                        Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

           11    Lucicle Consultants Limited*                          $         288,410.00 Richard Gates                               Paul Manafort
                 Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Richard Gates

                                                                                                                                        Eleni Chrysostomides
                                                                                                                                        Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

           12    Lucicle Consultants Limited                           $         603,131.79 Richard Gates                               Eleni Chrysostomides
                 Hellenic Bank                                                                                                          Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

           13    Lucicle Consultants Limited*                          $       1,427,810.00 Richard Gates                               Eleni Chrysostomides
                 Hellenic Bank                                                                                                          Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides




*The maximum account value was converted from Euro and GBP to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                 Case 1:18-cr-00083-TSE Document 314-3 Filed 02/15/19 Page 11 of 13 PageID# 6897
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2013
                                                                                                     Beneficial Owner                     Authorized Signers
              Account Name, Financial Institution   Maximum                                       Listed on Bank Account                Listed on Bank Account
         Item       and Account Number            Account Value                                         Application                           Application
           14    Marziola Holdings Limited                             $       2,000,000.00 Konstantin Kilimnik                         Eleni Chrysostomides
                 Hellenic Bank                                                                                                          Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

           15    Olivenia Trading Limited*                             $                 0.64 Richard Gates                             Eleni Chrysostomides
                 Bank of Cyprus                                                               Konstantin Kilimnik (As of 1/21/13)       Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

           16    Olivenia Trading Limited                              $         601,794.98 Richard Gates                               Eleni Chrysostomides
                 Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

           17    Olivenia Trading Limited                              $         601,079.22 Richard Gates                               Eleni Chrysostomides
                 Hellenic Bank                                                              Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

           18    Yiakora Ventures Limited                              $           11,943.28 Paul Manafort                              Eleni Chrysostomides
                 Bank of Cyprus                                                              Konstantin Kilimnik (As of 1/21/13)        Chrystalla Pitsilli Dekatris
                                                                                                                                        Georgoula Mavrides
                                                                                                                                        Myrianthi Christou




*The maximum account value was converted from Euro and GBP to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                 Case 1:18-cr-00083-TSE Document 314-3 Filed 02/15/19 Page 12 of 13 PageID# 6898
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2013
                                                                                                     Beneficial Owner                     Authorized Signers
              Account Name, Financial Institution   Maximum                                       Listed on Bank Account                Listed on Bank Account
         Item       and Account Number            Account Value                                         Application                           Application
           19    Pompolo Limited*                                      $       1,838,260.00                                             Richard Gates
                 HSBC UK



           20    Global Endeavour Inc.                                 $       2,999,950.00 Konstantin Kilimnik                         Myrianthi Christou
                 Loyal Bank Ltd.                                                                                                        Chrystalla Dekatris
                                                                                                                                        Eleni Chrysostomides
                                                                                                                                        Georgoula Mavrides
                                                                                                                                        Evelina Georgiades

           21    Global Endeavour Inc.*                                $       2,036,960.00 Konstantin Kilimnik                         Myrianthi Christou
                 Loyal Bank Ltd.                                                                                                        Chrystalla Dekatris
                                                                                                                                        Eleni Chrysostomides
                                                                                                                                        Georgoula Mavrides
                                                                                                                                        Evelina Georgiades

           22    Jeunet Ltd.*                                          $       2,675,340.00 Konstantin Kilimnik                         Myrianthi Christou
                 Loyal Bank Ltd                                                                                                         Chrystalla Dekatris
                                                                                                                                        Eleni Chrysostomides
                                                                                                                                        Georgoula Mavrides
                                                                                                                                        Evelina Georgiades

                        AGGREGATE MAXIMUM VALUE: $                           18,788,808.57




*The maximum account value was converted from Euro and GBP to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                 Case 1:18-cr-00083-TSE Document 314-3 Filed 02/15/19 Page 13 of 13 PageID# 6899
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2014
                                                                                                     Beneficial Owner                      Authorized Signers
              Account Name, Financial Institution   Maximum                                       Listed on Bank Account                 Listed on Bank Account
         Item       and Account Number            Account Value                                         Application                            Application
            1     Global Endeavour Inc.                                 $         259,797.56 Konstantin Kilimnik                         Myrianthi Christou
                  Loyal Bank Ltd.                                                                                                        Chrystalla Dekatris
                                                                                                                                         Eleni Chrysostomides
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Evelina Georgiades

            2     Global Endeavour Inc.*                                $       1,622,660.00 Konstantin Kilimnik                         Myrianthi Christou
                  Loyal Bank Ltd.                                                                                                        Chrystalla Dekatris
                                                                                                                                         Eleni Chrysostomides
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Evelina Georgiades

            3     Jeunet Ltd.*                                          $         860,846.00 Konstantin Kilimnik                         Myrianthi Christou
                  Loyal Bank Ltd.                                                                                                        Chrystalla Dekatris
                                                                                                                                         Eleni Chrysostomides
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Evelina Georgiades

                        AGGREGATE MAXIMUM VALUE: $                             2,743,303.56




                                                                                                                                                            GOVERNMENT
                                                                                                                                                              EXHIBIT
                                                                                                                                                         U.S. v. MANAFORT, 1:18-cr-83 (T.S.E.)



                                                                                                                                                                   73E
*The maximum account value was converted from Euro to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
